Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments
In communications filed on 11/15/2021, claims 1, 3-8, 10-14 and 17 are presented for examination. Claims 1, 10, 17 are independent.
Amended claim(s): 1 and 10-14.
New claim: 17
Rejection of claims under 35 USC 101 is withdrawn in view of amendments to the claims.
Applicants’ arguments, see Applicant Arguments/Remarks filed 11/15/21, with respect to claim(s) rejected under prior art have been fully considered but are unpersuasive. In view of Applicant’s disclosure, proof of authorization is simply a digital certificate (Applicant’s disclosure ¶0027); and an issue transaction of the issuing of the proof of authorization is simply a transaction that is associated with the issued certificate wherein the transaction is stored in a blockchain (Applicant’s disclosure ¶0030). Contrary to Applicant’s arguments, Kravitz explicitly discloses issuing tokens i.e., certificate, and storing the certificate transaction in a blockchain (Kravitz: Fig. 1, 2A, ¶4, ¶7-¶8, ¶13, ¶31, ¶34-¶40, ¶45-¶47). Note newly cited art Uhr teaches certificate issuance request is a transaction in a blockchain wherein the blockchain-based-certificate issuance request server 200 and the blockchain-based-certificate management server 300 verify the transactions and the blockchain to issue a certificate to the client (Uhr: Figs. 1, 7, 12, ¶53-¶61, ¶99-¶106). Thus, the combination of Kravitz and Uhr teaches all the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8, 10-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180019879 A1 (hereinafter ‘Kravitz’) in view of US 20180227293 A1 (hereinafter ‘Uhr’).

As regards claim 1, Kravitz (US 20180019879 A1) discloses: A method for the secured processing of a proof of authorization request of a unit requesting a proof of authorization, (Kravitz: Fig. 2A (steps 201-202), ¶34, i.e., the certificate request (i.e., proof of authorization))
However, Kravitz does not but in analogous art, Uhr (US 20180227293 A1) teaches: wherein the proof of authorization request is contained in a transaction of a blockchain, the method comprising: (Uhr: Figs. 1, 7, 12, ¶53-¶61, ¶99-¶106, i.e., the certificate issuance request is a transaction in a blockchain wherein the blockchain-based-certificate issuance request server 200 and the blockchain-based-certificate management server 300 verify the transactions and the blockchain to issue a certificate to the client)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kravitz to include certificate request in a blockchain transaction as taught by Uhr with the motivation to verify certificate to issuance to clients  (Uhr: Figs. 1, 7, 12, ¶53-¶61, ¶99-¶106)

wherein checking includes verifying a blockchain length and/or verifying subsequent blocks in the blockchain, and (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., verification of the transaction on the blockchain inherently requires verification of blockchain length and blocks per the blockchain technology. See e.g., US 20160292672 A1, ¶3-¶4. See also, Uhr: Figs. 1, 7, 12, ¶53-¶61, ¶99-¶106)
in the event of a successful check, forwarding the proof of authorization request to a certification entity. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing a check of the transaction on the blockchain and upon verification responding to the ECA. See also, Uhr: Figs. 1, 7, 12, ¶53-¶61, ¶99-¶106)
wherein the certification entity issues the proof of authorization and supplies the proof of authorization to a client, and wherein an issue transaction of the issuing of the proof of authorization is formed and is inserted into the blockchain data structure on the basis of the issued proof of authorization. (Kravitz: Fig. 1, 2A, ¶4, ¶7-¶8, ¶13, ¶31, ¶34-

Claims 10 and 17 recite substantially the same features recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 3, Kravitz et al combination discloses the method as claimed in claim 1, wherein the transaction comprises information compiled by a client and associated with the proof of authorization request, said information is an attribute, an authorization, a role or public cryptographic key and, wherein the public cryptographic key is an identifier or name of a unit requesting the proof of authorization. (Kravitz: Fig. 2A, ¶46. See also, Uhr: Figs. 1, 7, 12, ¶53-¶61, ¶99-¶106)

As regards claim 4, Kravitz et al combination discloses the method as claimed in claim 1, wherein the check of the blockchain data structure by the registration entity comprises a verification of a blockchain length or of blocks preceding and following a block to be checked. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., verification of the transaction on the blockchain inherently requires verification of blockchain length and blocks 

As regards claim 5, Kravitz et al combination discloses the method as claimed in claim 1, wherein the check of the transaction by the registration entity comprises a verification of data in the transaction to determine whether an affiliation with the registration entity or with the certification entity associated with the registration entity is identified. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing a check of the transaction on the blockchain. See also, Uhr: Figs. 1, 7, 12, ¶53-¶61, ¶99-¶106)

Claim 11 recites substantially the same features recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 6, Kravitz et al combination discloses the method as claimed in claim 1, wherein a check of the transaction by the registration entity comprises a verification to determine whether, at least on account of a cryptocurrency value offered in the transaction, the issuing of the proof of authorization for the requesting unit is provided by the certification entity. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing the 

Claim 12 recites substantially the same features recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 7, Kravitz et al combination discloses the method as claimed in claim 1, wherein, in the proof of authorization request, a request is made to issue a digital certificate or a security token with a defined assignment of a subject to a cryptographic key or to issue a revocation of a digital certificate or revocation of a security token with a defined assignment of a subject to a cryptographic key. (Kravitz: Fig. 2A, ¶7-¶9, ¶31-¶34, ¶45-¶47, i.e., request to receive or revoke tokens/certificate. See also, Uhr: Figs. 1, 7, 12, ¶53-¶61, ¶99-¶106)

As regards claim 8, Kravitz et al combination discloses the method as claimed in claim 1, wherein the registration entity takes further transactions, in wherein said further transactions with details of third parties for the trustworthiness of a requesting unit, into account in the check of the transaction. 

Claim 14 recites substantially the same features recited in claim 8 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 13, Kravitz et al combination discloses the registration entity as claimed in claim 10, furthermore suitable for generating an extension, which confirms blockchain-based processing of the proof of authorization request, and for forwarding the extension to the certification entity for inclusion in an issued proof of authorization. (Kravitz: Fig. 2A, ¶7-¶9, ¶31-¶34, ¶38, ¶45-¶47, i.e., issuing additional data such as counter field i.e., extension, along with token to be included along with the issued token)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.